ANDREW J. HEVERIN, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 173, 2008.
Supreme Court of Delaware.
September 24, 2008.

ORDER
MYRON T. STEELE, Chief Justice.
This 24th day of September 2008, it appears to the Court that the State has filed a motion to remand this appeal with directions for the Superior Court to enter a post-trial order of dismissal of the criminal charges against the appellant. The State's confession of error is laudable and in the highest traditions of the Delaware Bar. The appellant consents to the State's motion.
NOW, THEREFORE, IT IS HEREBY ORDERED that the within appeal is REMANDED to the Superior Court with directions to allow the entry of an order of dismissal. Jurisdiction is not retained.